DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 10/22/2021 have been fully considered, but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 18-19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Centonza et al. (WO 2017/135859 A1, hereinafter “Centonza”).
As to claim 18:
Centonza discloses a system (see Figs. 9-11 and 13), comprising: 
(UE 10; see Figs. 9-11 and 13); and 
an access network device (RAN node 12; see Figs. 9 and 11; “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8;), 
wherein the UE (UE 10; see Figs. 9, 10 and 13) is configured to:  
receive a paging message from the access network device (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35  “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9, 10 and 13); 
determine, based on the paging message, a core network entity associated with the paging message out of a plurality of core network entities serving the UE (“The paging request is transmitted as a broadcasted message in the RAN, thereby every wireless device 10 in the RAN may listen to the paging request. The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; see pg. 26 line 30 - pg. 27 line 10; “a User Equipment (UE) and/or a wireless terminals, communicate via one or more Access Networks (AN), e.g. 30 RAN, to one or more CNs”; Fig. 9; pg. 15 lines 28-30; pg. 16 lines 14-15; see also Figs. 10 and 13); and 
(RAN node 12; see Figs. 9-11 and 13) is configured to: 
generate the paging message based on user data received from the core network entity, wherein a type of the paging message is associated with a type of the core network entity (“The core network node 19 initiates a connection establishment for the wireless device 10 by transmitting a paging request to the RAN node 12. The paging request comprises an indication of a network identity for the first network associated with the core network node 19, the core network node ID and a wireless device identity of the wireless device 10 which is being paged by the core network node. When the first network comprises partitioned sets of functionalities, the paging request may further indicate the first network slice paging the wireless device 10. This indication indicates which network slice of the core network node is paging the wireless device.  The paging request may be transmitted to the RAN node 12 over the S1 interface”; action 1201; Pg. 25 lines 16-25; Figs. 12-13);
send the paging message to the UE (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35 “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9-11 and 13); 
receive an NAS message from the UE based on the paging message (“The wireless device 10 may respond to the paging message by sending a RRC paging response to the RAN node 12. The response comprises the received PLMN-ID of the network paging the wireless device 10, the S-TMSI indicating the MMEC of the core network node 19 paging the wireless device 10 and a NAS-Protocol Data Unit (PDU)”; pg. 20 lines 11-34; see element 1004 of Fig. 10; pg. 19 lines 3-6); 
determine a core network entity associated with the NAS message out of the plurality of core network entities of the access network device (“Action 1005: The RAN node 12 may determine the receiving core network node based on the network ID and the core network node ID received in the paging response from the wireless device 10. Action 1006: The RAN node 12 may further transmit an initial setup message, such as a S1AP Initial UE message, to the determined core network node 19. The initial setup message comprises the S-TMSI and the NAS-PDU”; pg. 20 lines 22-30; “The radio network node 12 may communicate with both the CN1 and the CN2”; pg. 16 lines 14-15; see Figs. 9-11); and 
send the NAS message to the core network entity associated with the NAS message (“Action 1005: The RAN node 12 may determine the receiving core network node based on the network ID and the core network node ID received in the paging response from the wireless device 10. Action 1006: The RAN node 12 may further transmit an initial setup message, such as a S1AP Initial UE message, to the determined core network node 19. The initial setup message comprises the S-TMSI and the NAS-PDU”; pg. 20 lines 22-30; Figs. 9-11).
As to claim 19: 
Centonza further discloses wherein the access network device is further configured to: 
receive, from the UE, a radio resource control (RRC) message for transferring the NAS message (RAN 12 receives from UE 10 RRC paging response with NAS-PDU; see element 1004; Fig. 10 and 14), wherein the RRC message comprises a type identifier of the core network entity associated with NAS message (“The response comprises the received PLMN-ID of the network paging the wireless device 10, the S-TMSI indicating the MMEC of the core network node 19 paging the wireless device 10 and a NAS-Protocol Data Unit (PDU). When the core network node 19 is serving several slices, the response message may further comprise the slice identification, such as the slice ID, of the network slice transmitting the paging message.”; pg. 20 line 11-17 “The wireless device 10 transmits a RRC Connection Setup Complete (RRCConnSetupComp) message to the RAN node 12 comprising an indication of the selected network, such as a PLMN-ID, an indication of the network slice, such as a slice ID, supporting the wireless device 10 in the selected network and the NAS-PDU”; pg. 29 lines 14-17); and 
determine, based on the type identifier, the core network entity associated with the NAS message out of the plurality of core network entities of the access network device (“The combination of the parameters <PLMN ID> <S-TMSI> <Slice ID> allows the RAN node 12 to unequivocally identify a single network device and the slice for which the UE is paged”; pg. 23 lines 7-9; “may determine the receiving core network node based on the network ID and the core network node ID received in the paging response from the wireless device 10”see Figs. 10-14 that apply similar concept; note NAS-PDU transmitted in 1006; similarly Fig. 14 element 1406, note Slice ID also used in determination).  	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (WO 2017/135859 A1, hereinafter “Centonza”) in view of Vikberg et al. (US 2019/0029000 A1, hereinafter “Vikberg”).
As to claim 1:  
Centonza discloses a method of message identification (see Figs. 9, 10 and 13), comprising: 
receiving, by a user equipment (UE), a paging message from an access network device (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35  “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9, 10 and 13), wherein the paging message carries device identification information of the UE in a core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept); 
determining, by the UE, based on the device identification information, the core network entity to which the paging message belongs out of a plurality of core network entities serving the (“the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; see pg. 26 line 30 - pg. 27 line 10; “a User Equipment (UE) and/or a wireless terminals, communicate via one or more Access Networks (AN), e.g. 30 RAN, to one or more CNs”; Fig. 9; pg. 15 lines 28-30; pg. 16 lines 14-15; see also Figs. 10 and 13); and 
establishing, by the UE, a data connection to the core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request. When the first network comprises partitioned sets of functionalities each belonging to a network slice, the paging request may further indicate the first network slice paging 5 the wireless device 10”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept; note: slice ID also used).
	Centonza does not explicitly disclose wherein the device identification information indicates that the core network entity to which the paging message belongs is an EPC or a NG-Core, and wherein different core network entities allocate different device identification information to the UE. 
	However, Vikberg discloses wherein the device identification information indicates that the core network entity to which the paging message belongs is an EPC or a NG-Core (“The first paging identity is associated with the first network slice and the second paging identity is associated with the second network slice”; see Figs. 8-9; [0127]; [0149]; [0117]-[0124] note: EPC/5G Core  “Each paging identity may comprise a slice identity of the respective network slice. E.g. a paging identity may comprise a combination of S-TMSI and a Slice ID”; [0140]), and wherein different core network entities allocate different device identification information to the UE (“During these attachment procedures the wireless device 10 is allocated a first paging identity by the first core network node 13 and a second paging identity by the second core network node 14 for temporary identification of the wireless device 10 in the core network node or network slice”; see Figs. 8-9; [0126]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vikberg into Centonza’s system/method as it would allow the device identification information to indicate that the core network entity to which the paging message belongs is an EPC or a NG-Core, and wherein different core network entities allocate different device identification information to the UE.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to improve performance of the communication network in an efficient manner (Vikberg; [0071]).
As to claim 11:
Centonza discloses a message identification apparatus (UE 10; see Figs. 9, 10, 13 and 20), comprising: 
 a non-transitory memory having instructions stored thereon (“The computer program 2007 may be stored on a computer-readable storage medium 2008”; Fig. 20; pg. 38 line 3-5); and 
a processor configured to execute the instructions (processor executing instructions; Fig. 20; pg. 36 line 30-31; and pg. 38 lines 1-9 and 17-34), wherein execution of the instructions by the processor facilitates the following being performed (processor executing instructions; Fig. 20; pg. 36 line 30-31; and pg. 38 lines 1-9 and 17-34) by the message identification apparatus (UE 10; see Figs. 9, 10, 13 and 20): 
 receiving a paging message from an access network device (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35  “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9, 10 and 13), wherein the paging message carries a time-frequency resource corresponding to a core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request. When the first network comprises partitioned sets of functionalities each belonging to a network slice, the paging request may further indicate the first network slice paging the wireless device 10.”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 note: paging message is carried on a time-frequency resource from the core network entity); 
determining, based on the time-frequency resource, the core network entity to which the paging message belongs out of a plurality of core network entities serving the message identification apparatus (“the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; see pg. 26 line 30 - pg. 27 line 10; “a User Equipment (UE) and/or a wireless terminals, communicate via one or more Access Networks (AN), e.g. 30 RAN, to one or more CNs”; Fig. 9; pg. 15 lines 28-30; pg. 16 lines 14-15; see also Figs. 10 and 13 note: paging message is carried on a time-frequency resource from the core network entity); and 
establishing a data connection to the core network entity to which the paging message belongs (“establishing a connection to a communication network 1”; see pg. 26 lines 11-12; pg. 28 lines 1-5; element 1004 of Fig. 10 and element 1305 of Fig. 13; “The wireless device 10 transmits a response to the RAN node 12. 20 The response comprises the network ID of the first network indicated in the paging request, the core network node ID for the core network node 19 indicated in the paging request and the wireless device identity of the wireless device 10. By including the network ID as well as the core network ID in the response, the RAN node 12 is able to determine which core network node 19 is the receiving node for the response, even if two 25 core network nodes 19, 20 in two separate networks would have the same core network node ID”; pg. 27 lines 19-34 and pg. 28 lines 1-4; see also Figs. 9, 10 and 13).
	Centonza does not explicitly disclose wherein the time-frequency resource indicates that the core network entity to which the paging message belongs is an EPC or NG-Core. 
	However, Vikberg discloses wherein the time-frequency resource indicates that the core network entity to which the paging message belongs is an EPC or NG-Core (“The first paging identity is associated with the first network slice and the second paging identity is associated with the second network slice”; see Figs. 8-9; [0127]; [0149]; [0117]-[0124] note: EPC/5G Core  “Each paging identity may comprise a slice identity of the respective network slice. E.g. a paging identity may comprise a combination of S-TMSI and a Slice ID”; [0140] note: paging identity transmitted on a time-frequency resource). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vikberg into Centonza’s system/method (Vikberg; [0071]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (WO 2017/135859 A1) in view of Vikberg et al. (US 2019/0029000 A1) and further in view of Chun (US 2019/0110243 A1, hereinafter “Chun”).
As to claim 2:
The combined system/method of Centonza and Vikberg discloses the invention set forth above, but does not explicitly disclose wherein the plurality of core network entities are located in different systems corresponding to different network standards.
However, Chun discloses wherein the plurality of core network entities are located in different systems corresponding to different network standards (“UE receives information on a type (e.g., EPC, NextGen core) of a core network supported by an LTE cell or information on an NAS protocol (EPC-based NAS or NextGen-based NAS) to use through SIB and the like from the corresponding LTE cell, and then forwards information on the received information to the NAS of the UE. Accordingly, an NAS protocol of a UE determines whether to progress an NAS procedure corresponding to an EPC or an NAS procedure corresponding to a NextGen core, and then operates correspondingly”; [0178] note: EPC and Next Gen core).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun into the combined system/method of Centonza and Vikberg as it would allow the plurality of core network entities to be located in (Chun; [0019]- [0020]).
As to claim 12:
The combined system/method of Centonza and Vikberg discloses the invention set forth above, but does not explicitly disclose the plurality of core network entities are located in different systems corresponding to different network standards.  
However, Chun discloses wherein the plurality of core network entities are located in different systems corresponding to different network standards (“UE receives information on a type (e.g., EPC, NextGen core) of a core network supported by an LTE cell or information on an NAS protocol (EPC-based NAS or NextGen-based NAS) to use through SIB and the like from the corresponding LTE cell, and then forwards information on the received information to the NAS of the UE. Accordingly, an NAS protocol of a UE determines whether to progress an NAS procedure corresponding to an EPC or an NAS procedure corresponding to a NextGen core, and then operates correspondingly”; [0178] note: EPC and Next Gen core).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun into the combined system/method of Centonza and Vikberg as it would allow the plurality of core network entities to be located in different systems corresponding to different network standards.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to (Chun; [0019]- [0020]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza (WO 2017/135859 A1) in view of Vikberg et al. (US 2019/0029000 A1) and further in view of Lee et al. (US 2014/0099912 A1, hereinafter “Lee”).
As to claim 7:   
The combined system/method of Centonza and Vikberg discloses the invention set forth above.  Centonza further discloses wherein establishing the data connection to the core network entity to which the paging message belongs (“establishing a connection to a communication network 1”; see pg. 26 lines 11-12; pg. 28 lines 1-5; element 1004 of Fig. 10 and element 1305 of Fig. 13; “The wireless device 10 transmits a response to the RAN node 12. 20 The response comprises the network ID of the first network indicated in the paging request, the core network node ID for the core network node 19 indicated in the paging request and the wireless device identity of the wireless device 10. By including the network ID as well as the core network ID in the response, the RAN node 12 is able to determine which core network node 19 is the receiving node for the response, even if two 25 core network nodes 19, 20 in two separate networks would have the same core network node ID”; pg. 27 lines 19-34 and pg. 28 lines 1-4; see also Figs. 9, 10 and 13 see also element 1402) comprises: 
sending, by the UE, the NAS message to the core network entity to which the paging message belongs (“determining the core network node to which NAS PDUs are to be forwarded”; pg. 28 lines 31-32 see also element 1004 and 1404 NAS-PDU; “routing of a NAS message to the NAS instance associated with the slice instance in the network that triggered paging, when a paging message is received by the wireless device”; pg. 19 lines 5-6), but does not explicitly disclose sending, by the UE, the paging message to a non-access stratum (NAS) to which the paging message belongs; receiving, by the UE, an NAS message from the NAS.
However, Lee discloses sending, by the UE, the paging message to a non-access stratum (NAS) to which the paging message belongs (“If the received paging message includes a UE identity, the RRC layer of the UE delivers the UE identity included in the paging message to the NAS layer of the UE”; see element 7; Fig. 6 also Fig. 2B [0036]; [0081]); 
receiving, by the UE, an NAS message from the NAS (“If the received paging message includes the UE identity, the NAS layer of the UE instructs the RRC layer of the UE to transmit an RRC connection request”; see element 8; Fig. 6 also Fig. 2B [0036]; [0081]); and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into the combined system/method of Centonza and Vikberg as it would allow sending, by the UE, the paging message to a non-access stratum (NAS) to which the paging message belongs and receiving, by the UE, an NAS message from the NAS.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce resource waste (Lee; [0069]). 
As to claim 17: 
The combined system/method of Centonza and Vikberg discloses the invention set forth above.  Centonza further discloses wherein execution of the instructions by the processor further facilitates the following being performed by the message identification apparatus (processor executing instructions; Fig. 20; pg. 36 line 30-31; and pg. 38 lines 1-9 and 17-34):  
(“determining the core network node to which NAS PDUs are to be forwarded”; pg. 28 lines 31-32 see also element 1004 and 1404 NAS-PDU; “routing of a NAS message to the NAS instance associated with the slice instance in the network that triggered paging, when a paging message is received by the wireless device”; pg. 19 lines 5-6), but does not explicitly disclose sending the paging message to a non-access stratum (NAS) to which the paging message belongs; 
receiving an NAS message from the NAS.
However, Lee discloses sending the paging message to a non-access stratum (NAS) to which the paging message belongs (“If the received paging message includes a UE identity, the RRC layer of the UE delivers the UE identity included in the paging message to the NAS layer of the UE”; see element 7; Fig. 6 also Fig. 2B [0036]; [0081]); 
receiving an NAS message from the NAS (“If the received paging message includes the UE identity, the NAS layer of the UE instructs the RRC layer of the UE to transmit an RRC connection request”; see element 8; Fig. 6 also Fig. 2B [0036]; [0081]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into the combined system/method of Centonza and Vikberg as it would allow sending the paging message to a non-access stratum (NAS) to which the paging message belongs and receiving an NAS message from the NAS.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce resource waste (Lee; [0069]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Centonza (WO 2017/135859 A1) in view of Chang et al. (US 2018/0249513 A1, hereinafter “Chang”).
As to claim 20:   
Centonza discloses the invention set forth above.  Centonza further discloses wherein the access network device (RAN node 12; see Figs. 9-11 and 13) is further configured to: 
receive a radio resource control (RRC) message for transferring the NAS message (RAN 12 receives from UE 10 RRC paging response with NAS-PDU; see element 1004; Fig. 10 and element 1404 of Fig. 14), and determine a [slice] used when the RRC message is transferred (“The combination of the parameters <PLMN ID> <S-TMSI> <Slice ID> allows the RAN node 12 to unequivocally identify a single network device and the slice for which the UE is paged”; pg. 23 lines 7-9; pg. 7 lines 3-12, pg. 17; lines 13-19 lines 25-30; pg. 34 line 14-17; see also Figs. 10 and 14; note: determine slice/slice ID (i.e., logical/virtual)); and 
determine, a core network entity corresponding to the [slice], based on a mapping relationship between the [slice] and the core network entity(“The combination of the parameters <PLMN ID> <S-TMSI> <Slice ID> allows the RAN node 12 to unequivocally identify a single network device and the slice for which the UE is paged”; pg. 23 lines 7-9; pg. 7 lines 3-12, pg. 17; lines 13-19 lines 25-30; pg. 34 line 14-17; see also Figs. 10 and 14; note: determine slice/slice ID (i.e., logical/virtual) and core network entity of slice/slice ID), but does not explicitly disclose the slice corresponds to logical channel.
However, Chang discloses the slice corresponds to logical channel (one or more logical channels may be mapped to network slice; see [0050]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang into Centonza’s system/method as it would allow the slice to correspond to a logical channel.  Such combination would have (Chang; [0010]; [0018]; [0050]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Centonza (WO 2017/135859 A1) in view of Vikberg et al. (US 2019/0029000 A1).
As to claim 21:
Centonza discloses the invention set forth above, but does not explicitly disclose   wherein the UE is configured to be in a state in which: a UE signaling link exists between the core network entity and the access network device, and a connection between the UE and the access network device is in a released state.
However, Vikberg discloses wherein the UE is configured to be in a state in which: a UE signaling link exists between the core network entity and the access network device, and a connection between the UE and the access network device is in a released state (“In actions 1101-1103a, 1103b the wireless device 10 is attached to the network slices. Due to e.g. inactivity, the wireless device 10 will enter RRC_IDLE state, and the common RRC connection is released”; [0160]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vikberg into Centonza’s system/method as it would allow the UE to be configured to be in a state in which: a UE signaling link exists between the core network entity and the access network device, and a connection between the UE and the access network device is in a released state.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to improve performance of the communication network in an efficient manner (Vikberg; [0071]).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2017/0332212 A1 Gage discloses a similar invention of a user equipment connected to a plurality of core network entities (see Fig. 2B).
US 2019/0159024 A1 Rost et al discloses a similar invention of a user connected to a plurality of core network entities (see Figs. 1-2). 
US 2010/0296421 A1 Watfa discloses a similar invention of a user connected to a plurality of core network entities (see Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476